[Cite as In re H.B., 2020-Ohio-4323.]


                             IN THE COURT OF APPEALS OF OHIO
                                FOURTH APPELLATE DISTRICT
                                      ROSS COUNTY

IN THE MATTER OF H.B.                     :       Case No. 20CA3708

ALLEGED DEPENDENT CHILD                   :       DECISION AND
                                                  JUDGMENT ENTRY

                                      RELEASED 8/26/2020
______________________________________________________________________
                            APPEARANCES:

Chase C. Rutherford, Chillicothe, Ohio, for appellant.

Jeffrey C. Marks, Ross County Prosecuting Attorney, and Jennifer L. Ater, Ross County
Assistant Prosecuting Attorney, Chillicothe, Ohio, for appellee.
______________________________________________________________________
Hess, J.

        {¶1}     T.B. (“Mother”) appeals from a judgment of the Ross County Common

Pleas Court, Juvenile Division, that awarded permanent custody of her child to South

Central Ohio Job & Family Services, Children’s Division (the “Agency”).              Mother

contends that the trial court erred when it found the grant of permanent custody was in

the best interest of the child. However, after weighing the evidence and all reasonable

inferences, considering the credibility of the witnesses after according the requisite

deference to the trial court’s determinations, we conclude that in resolving evidentiary

conflicts, the court did not clearly lose its way or create a manifest miscarriage of justice

so that we must reverse its permanent custody award.                We overrule Mother’s

assignment of error and affirm the trial court’s judgment.

                            I. FACTS AND PROCEDURAL HISTORY

        {¶2}     Mother and J.C. (“Father”), who died during the pendency of these

proceedings, are the biological parents of H.B. On August 16, 2017, an Agency
Ross App. No. 20CA3708                                                                                     2


caseworker filed a complaint asserting that H.B., then age seven, appeared to be a

dependent child based on information that, among other things, Mother and the child did

not have a stable address, the parents used drugs, the family had been in a hotel room

“full of syringes” where police arrested Father on an active warrant, and the child had

not been enrolled in school.            The complaint requested a disposition of temporary

custody to the Agency. The Agency obtained temporary emergency custody of the

child, and after a shelter care hearing, the magistrate ordered that the child remain in

the Agency’s temporary custody until further order.

        {¶3}    The court adjudicated the child a dependent child, and after a dispositional

hearing, the child remained in the temporary custody of the Agency until June 7, 2019,

when the magistrate granted the Agency’s motion to return custody to Mother with

court-ordered protective services so that the Agency could monitor the child while in her

home.1 The basis for the motion was that Mother had completed all of her case plan

services, had a full-time job, had her own home, had consistently visited the child, and

had unsupervised weekend or overnight visits for five months with no issues. On July

16, 2019, the Agency moved for an emergency return of temporary custody to it alleging

that Mother had admitted to a heroin relapse, that the child had been placed on a safety

plan with his former foster parent, and that Mother had completed a drug screen that

was positive for benzodiazepine and fentanyl. The magistrate granted the motion and

returned temporary custody to the Agency.                  A month later, the Agency moved for



1 The February 6, 2018 dispositional order appears to contain a misstatement. Despite finding that the

“continued residence of the child in or return to the home would be contrary to the child’s best interest and
welfare,” the court ordered that the child “remain in the temporary custody of mother.” However, the child
was in the Agency’s temporary custody at that time, and the record reflects that after the court issued the
dispositional order, the child remained in the temporary custody of the Agency except from June 7, 2019,
through July 16, 2019.
Ross App. No. 20CA3708                                                               3


permanent custody under R.C. 2151.413. The child’s guardian ad litem reported that

the child was very happy in his foster home and preferred to stay there, and the

guardian ad litem recommended that the court grant the Agency’s motion.

      {¶4}   During the hearing on the motion, Elizabeth Ratcliff, a placement

supervisor at the Agency, testified that from August 2017 until late 2018, she was an

ongoing caseworker assigned to the child’s case, and she later monitored the case as a

supervisor. Ratcliff developed a case plan that required that Mother obtain safe and

stable housing, complete parenting classes, complete drug treatment at The Breaking

Point, complete an alcohol and other drug assessment, follow through with any

recommendations, and maintain regular contact with the Agency and child. Mother did

not complete treatment at The Breaking Point. Mother later completed a week-long

detox and was supposed to go to Georgia Harris House but did not, reporting that the

child was in the hospital. The foster mother reported that the child was in school.

Ratcliff testified that Mother completed a treatment program through St. Lucy’s around

May 2018. However, she later relapsed and went to a homeless shelter, Seeds of

Hope. She did well there and submitted to drug screens, which were negative. Ratcliff

testified that Mother and the child were bonded and that she believed the child loved

Mother. Ratcliff explored relative placements for the child without success. Ratcliff

testified that the child had done “very well” in Agency custody. Even though he had

never been to school and had to start in kindergarten when he should have been in

second grade based on his age, “he excelled quickly.”

      {¶5}   Jessica Benner, an ongoing case worker at the Agency, testified that after

the Agency got temporary custody of the child in August 2017, he was placed in a foster
Ross App. No. 20CA3708                                                                4


home with Cynthia Walker.      On June 7, 2019, the child was returned to Mother’s

custody, but on July 10, 2019, the child was placed with Walker under a safety plan

because Mother admitted that she had a heroin relapse and might test positive for

drugs. Mother testified positive for benzodiazepine and fentanyl. The child was returned

to the temporary custody of the Agency on July 16, 2019, and remained with Walker.

Mother had supervised visitation one hour a week, which was gradually increased to

unsupervised 12-hour visits. However, Benner testified that visitation was curtailed in

December 2019 because Mother was arrested while with the child, and his foster

mother found videos of the child driving, some of which contained Mother’s voice.

Benner testified that the child was bonded with Mother, but after the arrest, he seemed

angry and cried often, and the Agency had increased his counseling and therapy.

      {¶6}   Benner testified that Mother had maintained regular contact with her but

did not complete parenting classes or maintain stable housing. Benner testified that she

was concerned about Mother’s ability to maintain sobriety. The only drug treatment

program Benner had proof that Mother completed was the program at St. Lucy’s.

Benner testified that after Mother left Seeds of Hope, she began treatment at

BrightView, where her drug screens were consistently positive. BrightView’s records

reflect that Mother was discharged at her request against medical advice. Benner

testified that Mother also went to the Southern Ohio Medical Center for a day but left

against medical advice.   Mother reported going to the Chillicothe Treatment Center

beginning July 2019, but Benner never received records from that facility. As a result,

Benner connected Mother with American Court Services for drug testing, but Mother

quit testing there in December 2019. Benner tried to perform saliva drug screens on
Ross App. No. 20CA3708                                                                 5


Mother in January and February 2020, but Mother claimed she could not produce

enough saliva for the tests. Benner had concerns about Mother’s ability to provide for

the child because she had had four or five jobs since June 2019, and the Agency had

previously given her assistance with housing and utility bills. Benner testified that the

child was doing well in school, had bonded with his foster mother, and was a candidate

for adoptive placement with her.

      {¶7}   Cynthia Walker testified that she has been the child’s foster mother since

his removal with the exception of the period when Mother regained custody. Walker

testified that on December 14, 2019, Mother was arrested while with the child, and

Walker picked him up from the police station. Later, Walker found videos on the child’s

cell phone of him driving a car, and Walker heard Mother’s voice on them. Walker

testified that the child was bonded with Mother and loves her but had been “a little bit

more standoffish” toward her since the arrest. When Walker became the child’s foster

mother, he did not know his ABCs and could not count to 10. However, he is now a

straight “A” student and an “awesome reader,” and he participates in the Success After

School program and wrestling. Walker testified that the child has bonded with her and

that if the Agency received permanent custody, she was willing to adopt him.

      {¶8}   Officer Cody Moore with the Chillicothe Police Department testified that on

December 14, 2019, he investigated a report of a female shoplifter fleeing from a

Walmart in a green sedan. Mother was the driver of the vehicle, and the child was a

passenger. Mother admitted that she was previously barred from entering the Walmart

and was arrested and charged with theft, criminal trespass, and driving under
Ross App. No. 20CA3708                                                                 6


suspension. The charges were still pending on the last day of the permanent custody

hearing.

      {¶9}   Mandy Tripp testified that she is an operation specialist at American Court

Services, which performs drug testing services for the Agency using a random call in

system. Participants must call each day during a specific time window, and the system

randomly determines whether they must come in for testing that day. Mother signed up

for this service in October 2019. As of February 21, 2020, Mother had made 58.82% of

the required calls and completed 62.5% of her scheduled tests. All 20 of her completed

tests were positive.   From September 3, 2019, to December 13, 2019, the only

substance Mother tested positive for was methadone, and some notes from American

Court Services indicate she had a prescription for it. Mother did not complete any tests

after December 13, 2019.

      {¶10} Mother testified that prior to the child’s removal, he participated in six

months of kindergarten online, and she and the child lived with a friend of hers but

stayed with Father at the Chillicothe Inn every other weekend. After the child’s removal,

Mother stayed with her mother for about three months. Then she lived at a treatment

facility, St. Lucy’s, for five months. St. Lucy’s helped her get an apartment, which she

had for about four months. Mother next spent a month and a half at Seeds of Hope.

She then lived in rental housing for over a year but quit working so that she “could stay

focused on trying to get [the child] back home” and was evicted. She obtained new

housing in Chillicothe 18 days before the final hearing date. However, due to an

electrical problem, she stayed with an aunt in Greenfield for about two weeks, and the

new housing only became appropriate for the child two days before the final hearing
Ross App. No. 20CA3708                                                                   7


date. Mother testified that she was not employed and did not have a valid driver’s

license but planned to work on getting driving privileges. Mother acknowledged her

prior drug use but testified that she was in treatment at the Chillicothe Treatment

Center, was taking prescription methadone, and had been sober for about seven

months. Mother admitted that she has four other minor children who are not in her

custody but testified that she and the child were “pretty close” even though he was

upset with her because of her arrest and that the child should be with her. Mother

claimed she had no knowledge of the videos of the child driving. She did admit that

there were inappropriate pictures of her on the child’s phone because her email account

was synced to the phone.

       {¶11} The trial court granted the permanent custody motion. The court found

that Mother and the child loved each other and were bonded but that the child did not

have a relationship with his four siblings, who had been removed from Mother’s custody

or care. The court found that the child had a “strong bond” with his foster mother and

that according to the guardian ad litem, the child wanted to stay with her. In addition,

the court found that Mother failed to complete all portions of her case plan; specifically,

she did not maintain sobriety or stable housing. The court noted that she had been “in

and out” of facilities, was “recently evicted” from a residence, had moved to an

”unknown location” in Greenfield, and had “just recently moved” to another location she

testified had become “a suitable residence just less than a week ago.” The court found

that Mother sought drug treatment with at least seven providers and “relapsed several

times” while the case was pending. She tested positive for illegal drugs after the child

was returned to her custody and failed to substantiate her testimony about her current
Ross App. No. 20CA3708                                                                    8


participation in a methadone program. The court also found that before the complaint

was filed, the child had not been enrolled in school and “was at least two years behind

educationally.” The court found that he “is now enrolled in school and is doing very

well[.]” The court noted Mother’s arrest during unsupervised time with the child, the

videos of the child driving and testimony identifying Mother’s voice on the videos, and

Mother’s admission that there were pictures of her on the child’s phone “in various

stages of undress.” The court found that the child needed permanency that could not

be achieved without a grant of permanent custody to the Agency and that it was in the

child’s best interest to grant the Agency’s motion.

                              II. ASSIGNMENT OF ERROR

       {¶12} Mother presents one assignment of error: “THE TRIAL COURT ERRED

IN FINDING THAT PERMANENT CUSTODY WAS IN THE BEST INTEREST OF THE

MINOR CHILD.”

                                III. LAW AND ANALYSIS

       {¶13} In her sole assignment of error, Mother contends that the trial court’s

determination that a grant of permanent custody to the Agency was in the best interest

of the child was against the manifest weight of the evidence. Mother asserts that in

evaluating the interactions and interrelationships of the child with others, the trial court

erred in balancing her “lifelong relationship” with the child against his “new authority

figure relationship” with his foster mother. Mother also asserts that the trial court erred

when it found that the child’s need for permanency could not be achieved without a

grant of permanent custody to the Agency. Mother maintains that the evidence showed

that she “made significant improvements” since the Agency filed its complaint. She
Ross App. No. 20CA3708                                                                   9


attended parenting classes, started a drug treatment program, made efforts to stay in

contact with the Agency, and had unsupervised 12-hour visits with the child. Mother

notes that “just two months prior to filing for permanent custody,” the Agency moved the

court to return custody to her based on completion of the case plan. Mother asserts

that she “[c]learly * * * was capable of providing secure placement” or the court would

not have granted the motion. Mother maintains that even though her “efforts were not

always perfect,” it is in the best interest of the child to give her “more time to complete

her case plan.”

      {¶14} We have previously explained:

              A reviewing court will not reverse a trial court’s judgment in a
      permanent custody case unless it is against the manifest weight of the
      evidence. See In re T.J., 4th Dist. Highland Nos. 15CA15 and 15CA16,
      2016-Ohio-163, ¶ 25. “To determine whether a permanent custody
      decision is against the manifest weight of the evidence, an appellate court
      must weigh the evidence and all reasonable inferences, consider the
      credibility of the witnesses, and determine whether in resolving evidentiary
      conflicts, the trial court clearly lost its way and created such a manifest
      miscarriage of justice that the judgment must be reversed and a new trial
      ordered.” Id. at ¶ 25, citing Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-
      Ohio-2179, 972 N.E.2d 517, ¶ 20. In reviewing evidence under this
      standard, we defer to the trial court’s determinations of matters of
      credibility, which are crucial in these cases, where demeanor and attitude
      are not reflected well by the written record. Eastley at ¶ 21; Davis v.
      Flickinger, 77 Ohio St. 3d 415, 419, 674 N.E.2d 1159 (1997).

             In a permanent custody case the dispositive issue on appeal is
      “whether the * * * court’s findings * * * were supported by clear and
      convincing evidence.” In re K.H., 119 Ohio St. 3d 538, 2008-Ohio-4825,
      895 N.E.2d 809, ¶ 43; R.C. 2151.414(B)(1). “Clear and convincing
      evidence” is “that measure or degree of proof which is more than a mere
      ‘preponderance of the evidence,’ but not to the extent of such certainty as
      is required ‘beyond a reasonable doubt’ in criminal cases and which will
      produce in the mind of the trier of facts a firm belief or conviction as to the
      facts sought to be established.” Cross v. Ledford, 161 Ohio St. 469, 120
N.E.2d 118 (1954), paragraph three of the syllabus; State ex rel.
      Pietrangelo v. Avon Lake, 149 Ohio St. 3d 273, 2016-Ohio-5725, 74
N.E.3d 419, ¶ 14. “[I]f the children services agency presented competent
Ross App. No. 20CA3708                                                                 10


      and credible evidence upon which the trier of fact reasonably could have
      formed a firm belief that permanent custody is warranted, then the court’s
      decision is not against the manifest weight of the evidence.” In re R.M.,
      2013-Ohio-3588, 997 N.E.2d 169, ¶ 55 (4th Dist.).

In re C.S., 4th Dist. Pike No. 19CA899, 2019-Ohio-5109, ¶ 21-22.

      {¶15} R.C. 2151.414(B)(1)(d) provides that a court may grant permanent

custody to a children services agency if it determines at a hearing pursuant to R.C.

2151.414(A), by clear and convincing evidence, that “[t]he child has been in the

temporary custody of one or more public children services agencies * * * for twelve or

more months of a consecutive twenty-two-month period” and “that it is in the best

interest of the child to grant permanent custody of the child to the agency that filed the

motion for permanent custody.”

      {¶16} Mother does not dispute that the Agency satisfied the time requirement

but challenges the best interest determination. R.C. 2151.414(D)(1) states:

      In determining the best interest of a child * * * the court shall consider all
      relevant factors, including, but not limited to, the following:

      (a) The interaction and interrelationship of the child with the child’s
      parents, siblings, relatives, foster caregivers and out-of-home providers,
      and any other person who may significantly affect the child;

      (b) The wishes of the child, as expressed directly by the child or through
      the child’s guardian ad litem, with due regard for the maturity of the child;

      (c) The custodial history of the child, including whether the child has been
      in the temporary custody of one or more public children services agencies
      * * * for twelve or more months of a consecutive twenty-two-month period *
      * *;

      (d) The child’s need for a legally secure permanent placement and
      whether that type of placement can be achieved without a grant of
      permanent custody to the agency;

      (e) Whether any of the factors in divisions (E)(7) to (11) of this section
      apply in relation to the parents and child.
Ross App. No. 20CA3708                                                                  11



No one factor has “greater weight or heightened significance.” In re C.F., 113 Ohio

St.3d 73, 2007-Ohio-1104, 862 N.E.2d 816, ¶ 57. “Instead, the trial court considers the

totality of the circumstances when making its best interest determination.” In re Z.M.,

4th Dist. Scioto No. 18CA3856, 2019-Ohio-2564, ¶ 24.

                      A. Interactions and Interrelationships of the Child

      {¶17} The record contains evidence that the child is bonded with and loves

Mother even though he has been upset with her because of the arrest. There is no

evidence the child has a relationship with his four siblings, who are not in Mother’s

custody. Although Mother suggests that it was error for the trial court to balance her

relationship with the child against Walker’s shorter relationship with him, R.C.

2151.414(D)(1)(a) required that the court consider the child’s relationship with his foster

caregiver, and there is evidence to support the court’s finding that the child is bonded

with Walker, who has provided him with the stability that Mother has not provided.

                                   B. Wishes of the Child

      {¶18} The child’s wish, as expressed through his guardian ad litem, is to remain

in his foster home.

                                    C. Custodial History

      {¶19} The child was in Mother’s custody prior to August 2017. Since then, he

has been in the temporary custody of the Agency with the exception of the period from

June 7, 2019, to July 16, 2019, when he was returned to Mother with court-ordered

protective services. Therefore, at the time of the permanent custody hearing, the child

had been in the temporary custody of the Agency for twelve or more months of a

consecutive twenty-two-month period.
Ross App. No. 20CA3708                                                                    12


                        D. Legally Secure Permanent Placement

       {¶20} We have generally interpreted the phrase “legally secure permanent

placement” to “mean a safe, stable, consistent environment where a child’s needs will

be met.” In re M.B., 4th Dist. Highland No. 15CA19, 2016-Ohio-793, ¶ 56. “A legally

secure permanent placement is more than a house with four walls. Rather, it generally

encompasses a stable environment where a child will live in safety with one or more

dependable adults who will provide for the child’s needs.” Id.

       {¶21} The evidence supports a finding that the child’s need for a legally secure

permanent placement cannot be achieved without a grant of permanent custody to the

Agency. Mother has not maintained stable housing, stable employment, or sobriety

during these proceedings.      Although Mother emphasizes her success in regaining

custody in June 2019, that success was short-lived due to her substance abuse

problem. Mother also emphasizes that she has had unsupervised, 12-hour visits with

the child, but her visitation was curtailed following her arrest while with the child and the

discovery of videos of the child driving, evidently with her approval.        There are no

suitable relative placements for the child. However, there is evidence that he has done

well in foster care, excelling in school despite being behind in his education, and there is

evidence that he is bonded with his foster mother, who is willing to adopt him if the

Agency has permanent custody. The trial court could have determined that giving the

child the permanency and stability that he needs, rather than continuing to hold him in

custodial limbo while Mother attempts to remain drug-free and comply with other

portions of her case plan would better serve the best interest of the child.          “[T]he

permanent custody statutes do not contemplate leaving children in custodial limbo for
Ross App. No. 20CA3708                                                                 13


an extended period of time while a parent attempts to establish that the parent can

provide the child with a legally secure permanent placement.” In re Z.M., 4th Dist.

Scioto No. 18CA3856, 2019-Ohio-2564, ¶ 34. “[K]eeping children in limbo is not in their

best interests.” Id., citing In re B.C., 141 Ohio St. 3d 55, 2014-Ohio-4558, 21 N.E.3d
308, ¶ 20.

                      E. Factors in R.C. 2151.414(E)(7) to (E)(11)

      {¶22} The trial court did not find that any of the factors in R.C. 2151.414(E)(7) to

(E)(11) applied.

                            F. Totality of the Circumstances

      {¶23} Based on the foregoing, we conclude that the decision to grant the Agency

permanent custody was not against the manifest weight of the evidence. The Agency

presented competent and credible evidence upon which the trial court reasonably could

have formed a firm belief that a grant of permanent custody to the Agency was in the

best interest of the child. We overrule the sole assignment of error and affirm the trial

court’s judgment.

                                                               JUDGMENT AFFIRMED.
Ross App. No. 20CA3708                                                               14


                                   JUDGMENT ENTRY

         It is ordered that the JUDGMENT IS AFFIRMED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Ross
County Common Pleas Court, Juvenile Division to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure.

Smith, P.J. & Abele, J.: Concur in Judgment and Opinion.


                                   For the Court




                                   BY: ________________________________
                                       Michael D. Hess, Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.